Citation Nr: 0801867	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-38 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for a spontaneous 
pneumothorax, currently evaluated as 30 percent disabling.

2.  Entitlement to an effective date earlier than July 14, 
2003, for the grant of a 30 percent rating for a spontaneous 
pneumothorax.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant/veteran and his wife



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which granted a 30 percent rating 
for the veteran's recurrent pneumothorax and assigned a July 
14, 2003, effective date thereto.

The veteran gave personal testimony before the Board in 
August 2007.  A transcript of that hearing is of record.  At 
the hearing, the veteran's representative raised the issue of 
entitlement to a total rating based on individual 
unemployability.  That issue is not in appellate status and 
is referred to the RO for appropriate action.

The issue of entitlement to a higher rating is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection was granted for a spontaneous 
pneumothorax in February 1957 and a noncompensable rating was 
assigned.  The last final denial of assignment of a 
compensable rating was in April 1960.  

3.  The veteran submitted his current request for an increase 
in rating for a spontaneous pneumothorax on July 14, 2003.

4.  There is no evidence of an increase in disability 
associated with the veteran's spontaneous pneumothorax within 
one year of July 14, 2003.


CONCLUSION OF LAW

Criteria for assignment of an effective date earlier than 
July 14, 2003, for the increase in rating to 30 percent for a 
spontaneous pneumothorax have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in August 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to an increased rating for 
a spontaneous pneumothorax, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, including the assignment of effective 
dates, was provided in March 2006 pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran is here challenging the effective date assigned 
for the grant of a higher rating for his service-connected 
lung disorder.  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and the initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-491.  In extrapolating that reasoning 
for the present claim, the Board finds that  because the 
notice that was provided regarding the underlying claim of 
entitlement to an increased rating was legally sufficient, 
VA's duty to notify in this case has been satisfied with 
respect to the ancillary issue of assignment of an effective 
date for that grant.  Furthermore, the veteran was provided 
notice regarding the effective date aspect of the claim in 
the March 2006 notice.  The Board also finds that the veteran 
is not prejudiced by any deficiency in notice because he has 
shown that he is aware of the evidence necessary to 
substantiate his claim of entitlement to an earlier effective 
date.  Therefore, the essential fairness of the appeals 
process is not compromised by moving forward with a decision 
on the merits at this time.  See Sanders v. Nicholson, 487 F. 
3d. 881 (Fed. Cir. 2007).

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Additionally, a 
Statement of the Case was issued subsequent to the March 2006 
notice making that notice pre-decisional as per Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
providing two medical examinations to determine the nature of 
his disability, and by affording him the opportunity to give 
testimony before an RO decision review officer (DRO) in July 
2004, and before the Board in August 2007.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  Accordingly, the Board now turns 
to the merits of the claim.

The veteran contends that the effective date for the award of 
a 30 percent rating for his lung disorder should be earlier 
than July 2003 because he has experienced problems with his 
lungs since his time in service.  The veteran credibly 
testified that he does not participate in regular treatment 
for his lung disability as bed rest is the only thing that 
helps.  Although he asserts that his disability is worsening 
as he gets older, he has not pointed to any incident within 
one year of July 2003 to suggest a factually ascertainable 
worsening of his lung disorder.  The veteran provided VA with 
the names of physicians who treated him 1959, 1973, and 1985.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  In claims where an increase in rating is 
assigned, the earliest date as of which it is factually 
ascertainable that an increase in disability occurred may be 
assigned if the claim for an increase is received within one 
year from such date; otherwise, the date of the receipt of 
claim must be assigned.  See 38 C.F.R. § 3.400(o)(2).

Any communication or action indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from the claimant, his duly authorized representative, a 
Member of Congress, or some person acting as next friend of 
a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  See 38 C.F.R. § 3.155(a).  Once a formal 
claim for compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt 
of a report of certain medical treatment will be accepted as 
an informal claim for an increase in benefits.  See 
38 C.F.R. § 3.157(b).

The veteran first sought service connection for his lung 
disability upon discharge from service.  Service connection 
was granted in a February 1957 rating decision and a 
noncompensable rating was assigned.  The veteran was 
notified of that decision and did not appeal any aspect of 
it.  As such, the rating decision became final in February 
1958.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In December 1959, the veteran submitted another application 
for VA compensation benefits and it was interpreted as a 
request for a compensable rating for his lung disability.  
The claim, however, was denied in an April 1960 rating 
decision.  The veteran was again given notice of the 
decision and again he did not appeal.  Thus, this rating 
decision became final in April 1961.

The next communication from the veteran that can be 
construed as a request for a compensable rating for a lung 
disability is an application received by the RO on July 14, 
2003.  In August 2003, the veteran related to VA that he had 
recently been advised by a family member that he should 
submit another claim and that was why he did just that.  He 
identified physicians who had treated him in 1959, 1973 and 
1985.

The veteran and his wife credibly testified before a DRO in 
July 2004 that the veteran did not participate in treatment 
for his lung disability.  At a VA examination in August 
2004, the veteran advised that he had not been hospitalized 
for his lung disability in sixteen years.  At a hearing 
before the Board in August 2007, the veteran reiterated the 
fact that he had not had treatment for his lung disability 
within one year of his July 2003 claim.

The Board appreciates the veteran's belief that a 
compensable rating should be assigned for his lung 
disability prior to his current claim that was submitted in 
July 2003; however, VA's regulations specifically limit the 
timeframe within which an effective date may be assigned 
based upon the submission of a claim and/or evidence of an 
increase in disability.  Although the veteran was awarded 
service-connection for his lung disorder in 1957, he did not 
appeal the rating decisions in 1957 or 1960 that assigned a 
non-compensable rating and did not participate in treatment 
at VA or provide treatment reports of private treatment that 
may be construed as informal claims prior to July 2003.  As 
such, the Board must look to the July 14, 2003, application 
as the first claim submitted since the last final denial of 
a compensable rating to determine the effective date for the 
recent grant of an increase in rating.  Because the veteran 
did not participate in medical treatment within one year of 
that application, it is not factually shown that he 
experienced an increase in disability within that one year 
in order to assign an increase in rating prior to the date 
of the receipt of claim.

Given the evidence as outlined above, the Board finds that 
service connection was granted for a spontaneous pneumothorax 
in February 1957 and a noncompensable rating was assigned; 
the last final denial of assignment of a compensable rating 
was in April 1960; the veteran submitted his current request 
for an increase in rating for a spontaneous pneumothorax on 
July 14, 2003; and, there is no evidence of an increase in 
disability associated with the veteran's spontaneous 
pneumothorax within one year of July 14, 2003.  Consequently, 
the appropriate effective date for assignment for the grant 
of a 30 percent rating for the veteran's recurrent 
spontaneous pneumothorax is the date that his current claim 
was received, July 14, 2003.  Accordingly, the veteran's 
request for an earlier effective date is denied.


ORDER

An effective date earlier than July 14, 2003, for the grant 
of a 30 percent rating for a spontaneous pneumothorax is 
denied.


REMAND

The veteran testified before the Board that his lung disorder 
has continued to worsen as he ages.  The last pulmonary 
function study performed was in September 2003 and the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) score was 58 percent, only three percent 
higher than the threshold for the assignment of a 60 percent 
rating.  Although the veteran underwent a second VA 
examination in August 2004, pulmonary function studies were 
not performed because it was determined that such would place 
the veteran at a high risk of experiencing a pneumothorax; it 
was recommended that such testing be performed in a hospital 
setting.

The veteran and his representative request that VA provide 
additional pulmonary function studies, fully acknowledging 
that such testing my place the veteran in jeopardy of 
experiencing another pneumothorax.  Because the veteran has 
credibly testified that his disability has increased in 
severity since September 2003, the Board finds that 
additional examination is required pursuant to 38 C.F.R. 
§ 3.159(c)(4).  As such, the claim of entitlement to an 
increased rating for a spontaneous pneumothorax must be 
remanded for additional development of the medical record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a physical 
examination in a hospital setting to 
determine the level of severity of his 
lung disability.  Perform all necessary 
pulmonary function studies and report the 
FEV-1 score, FEV-1/FVC ratio and the 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
(DLCO (SB)).  If test scores cannot be 
accurately obtained or if testing would 
pose an undue risk to the veteran's 
health, the examiner should render an 
opinion as to the level of severity of 
the lung disability in relation to the 
testing requested.  The examiner should 
also be requested to render an opinion as 
to the level of functional impairment 
caused by the veteran's recurrent 
spontaneous pneumothorax.  All opinions 
expressed must be supported by complete 
rationale.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


